Citation Nr: 1731946	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremity as a result of VA low back surgery (laminectomy) on April 4, 2007. 

2.  Entitlement to an initial disability rating greater than 20 percent for a myofascial strain of the left paraspinal muscles.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from July 1977 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

The Board initially denied the Veteran's claims in an August 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated the August 2009 decision and remanded the claims to the Board.

The Board subsequently remanded the case for further development in April 2012 and February 2013.

In December 2014, the Board once again denied the claims for compensation under 38 U.S.C.A. § 1151 and an increased evaluation for a myofascial strain of the left paraspinal muscles.  In January 2015, the Veteran's representative filed a motion to vacate that December 2014 Board decision, which was denied by the Board in October 2015.  The Veteran's representative later submitted a second motion in December 2015, which was construed as another motion to vacate the December 2014 Board decision.

In December 2016, the Board vacated the December 2014 decision finding that there was a pending extension request at the time of the decision.  The Veteran and his representative were afforded an additional 90 days to submit argument or evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional evidence has been associated with the claims file since the June 2013 supplemental statement of the case, including VA and private medical records.  In addition, in March 2017, the Veteran's representative specifically requested that the case be remanded to the AOJ for review of the evidence associated with the claims file since December 2014.  Therefore, the Board finds that the case must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2016).

In addition, the record reflects that the AOJ obtained medical records from the Milwaukee County House of Corrections; however, the records appear incomplete.   In this regard, the Veteran's representative noted that only 14 of 30 pages of a health services report from that facility are associated with the VBMS file.  Therefore, the AOJ should ensure that complete medical records from the Milwaukee County House of Corrections have been obtained and associated with the claims file. 

Furthermore, in March 2017, the Veteran's representative reported that the Veteran recently had an MRI of his back, as well as several upcoming medical appointments at the Milwaukee VA Medical Center (VAMC).  Therefore, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should specifically ensure that the Veteran's complete medical records from the Milwaukee County House of Corrections have been associated with the electronic claims file.  It is noted that the claims file contains copies of medical records from that facility; however, it appears that these records may be incomplete.  In this regard, the scanned records associated with the VBMS file include only 14 of 30 pages of the health services report.  

The AOJ should also obtain any outstanding VA medical records, to include a February 2017 MRI report and any other records from the Milwaukee VAMC.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the June 2013 supplemental statement of the case.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




